NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            21-JAN-2021
                                            09:23 AM
                                            Dkt. 20 OGMD
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

           ATC MAKENA N GOLF LLC, ATC MAKENA S GOLF LLC,
        ATC MAKENA LAND SF1 LLC, ATC MAKENA LAND MF1 LLC,
        ATC MAKENA LAND MF2 LLC, ATC MAKENA LAND MF3 LLC,
          ATC MAKENA LAND C1 LLC, ATC MAKENA LAND U1 LLC,
         ATC MAKENA LAND B1 LLC, ATC MAKENA LAND MF4 LLC,
      ATC MAKENA LAND SF2 LLC, and ATC MAKENA LAND AH1 LLC,
             Plaintiffs-Appellees, v. AZIZI K. KAIAMA,
                  ROYAL HEIR, Defendant-Appellant,
                    and DOES 1 – 100, Defendants


       APPEAL FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT
                  (CASE NO. 2CCV-XX-XXXXXXX(3))


             ORDER GRANTING MOTION TO DISMISS APPEAL
                FOR LACK OF APPELLATE JURISDICTION
     (By: Ginoza, Chief Judge, Hiraoka and Wadsworth, JJ.)
          Upon consideration of the December 9, 2020 Motion to
Dismiss Appeal for Lack of Appellate Jurisdiction by Plaintiffs-
Appellees ATC Makena N Golf LLC, et al., the papers in support,
and the record, it appears we lack appellate jurisdiction over
self-represented Defendant-Appellant Azizi K. Kaiama's appeal
from the Circuit Court of the Second Circuit (circuit court)
October 8, 2020 Order for Award of Attorneys' Fees and Costs
because the circuit court has not yet entered a final, appealable
judgment in the underlying case, Civil No. 2CCV-XX-XXXXXXX.
          An aggrieved party cannot obtain appellate review of a
circuit court's interlocutory orders in a civil case, under
Hawaii Revised Statutes (HRS) § 641-1(a) (2016), until the
circuit court has reduced its dispositive rulings to an
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

appealable, final judgment under Rule 58 or Rule 54(b) of the
Hawai#i Rules of Civil Procedure (HRCP). See Jenkins v. Cades
Schutte Fleming & Wright, 76 Hawai#i 115, 119, 869 P.2d 1334,
1338 (1994). The circuit court has not yet entered an
appealable, final judgment.
          The Order for Award of Attorneys' Fees and Costs does
not qualify for an exception to the final-judgment requirement
under the Forgay doctrine or HRS § 641-1(b). See Ciesla v.
Reddish, 78 Hawai#i 18, 20, 889 P.2d 702, 704 (1995)
(requirements for appeals under the Forgay doctrine); HRS § 641-
1(b) (requirements for leave to file an interlocutory appeal).
The order is not appealable under the collateral-order doctrine
because it does not direct payment of the sanction amount on any
particular date and, thus, is not immediately enforceable through
contempt proceedings. See Harada v. Ellis, 60 Haw. 467, 480, 591
P.2d 1060, 1070 (1979) (an interlocutory sanction order is
appealable under the "collateral order doctrine" only if it
"direct[s] payment of the assessed sum and [is] immediately
enforceable through contempt proceedings").
          Therefore, IT IS HEREBY ORDERED that the motion to
dismiss the appeal is granted and the appeal is dismissed for
lack of jurisdiction.
          DATED: Honolulu, Hawai#i, January 21, 2021.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge
                                      /s/ Keith K. Hiraoka
                                      Associate Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge




                                  2